Citation Nr: 0946593	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for exercise-induced 
asthma.

2.  Entitlement to a rating in excess of 10 percent for 
abdominal adhesions.

3.  Entitlement to an increased schedular rating for a 
hysterectomy, currently evaluated as 50 percent disabling, to 
include the issue of entitlement to an evaluation in excess 
of 30 percent prior to November 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1993 to January 
1994 and from January 2000 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, and a May 2008 rating decision from the 
RO in Atlanta, Georgia.  Jurisdiction has since been 
transferred to the RO in Buffalo, New York.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's appeal of the disability 
ratings assigned for her hysterectomy and abdominal adhesions 
stems from her disagreement with the initial rating assigned 
when service connection for her hysterectomy was granted in 
January 2003.  As discussed infra, the May 2008 rating 
decision referenced above granted a separate rating for the 
Veteran's painful abdominal adhesions.  In addition, the 
Board notes that the Veteran filed a separate claim seeking 
service connection for her ovarian cysts in February 2007.  
In this regard, the May 2008 rating decision assigned a 
separate 100 percent evaluation for ovarian neoplasm under 
38 C.F.R. § 4.29 for hospitalization in excess of 21 days, 
effective from February 2007.  A 30 percent evaluation was 
assigned effective between April 2007 and November 2007, and 
apparently a non-compensable evaluation thereafter, since the 
Veteran's ovaries have been removed.  The Veteran has not 
appealed this action concerning the evaluation of ovarian 
cysts, and therefore, it will not be considered in this 
appeal.  

The issue of entitlement to a rating in excess of 10 percent 
for abdominal adhesions is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The onset of the Veteran's exercise-induced asthma was 
not during a period of active duty or active duty for 
training.

2.  The Veteran's uterus was surgically removed in January 
2001, and her ovaries remained intact until their removal in 
November 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for exercise-induced 
asthma have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 (2009).

2.  The criteria for an increased schedular rating for a 
hysterectomy, currently evaluated as 50 percent disabling, to 
include the issue of entitlement to an evaluation in excess 
of 30 percent prior to November 2007, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.116, 
Diagnostic Codes 7617, 7618 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's asthma service connection claim, 
VA's notice requirements were addressed in a June 2002 
letter, which informed the Veteran of the evidence she should 
provide and the evidence VA would obtain, and a July 2006 
letter, which informed the Veteran of the criteria for 
establishing service connection.  The Veteran's service 
connection claim was subsequently readjudicated, as reflected 
by supplemental statements of the case issued in May 2008 and 
July 2009.

With regard to the Veteran's hysterectomy increased rating 
claim, the July 2006 letter informed the Veteran that she 
must show that her service-connected disability had worsened 
in order to receive an increased disability rating.  A June 
2008 letter specifically explained the criteria for increased 
disability rating for a complete hysterectomy, and the 
Veteran's claim was subsequently readjudicated as reflected 
by a July 2009 supplemental statement of the case.  
Additionally, at her VA examinations and during her Board 
hearing the Veteran discussed her gynecological history and 
symptomatology.  Under these circumstances, it is apparent 
that a reasonable person, such as the Veteran, would know 
what was necessary to substantiate her claim.  Accordingly, 
any notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service, Social Security 
Administration, VA, and private treatment records have been 
obtained, and the Veteran was provided with several VA 
examinations during the pendency of the instant claims.  
Additionally, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 


II.  Service Connection

At her Board hearing, the Veteran testified that during her 
National Guard service in late 1996 while performing a 
periodic physical training test, she was unable to complete a 
two-mile run and was referred for a medical work-up, at which 
time she was diagnosed with exercise-induced asthma.  
Accordingly, the Veteran contends that because she developed 
this disability during service, she is entitled to service 
connection.

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  See 38 
U.S.C.A. §§ 101(24), 106, 1110. 

Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2008).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty, under sections 
316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the 
prior corresponding provisions of law.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and 'disease' is defined as 
harm resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

At the outset of this discussion, the Board notes that 
exercise-induced asthma is defined as asthma due to a 
narrowing of the airways occurring in moderate to heavy 
exercise, and asthma is defined as a condition marked by 
recurrent attacks of dyspnea, with airway inflammation and 
wheezing due to spasmodic constriction of the bronchi.  See 
Dorland's Medical Dictionary, 170 (31st ed. 2007).  
Accordingly, for VA purposes exercise-induced asthma is a 
disease, not an injury, as it is not the result of an 
external trauma but rather a disease manifested by spasmodic 
constriction of the bronchi.

The Veteran's treatment records include an Army National 
Guard September 1997 periodic physical examination that notes 
the need for the Veteran to be evaluated for new exercise-
induced asthma, and treatment records from December 1997 
reflect that the Veteran was assigned a temporary physical 
profile for her new exercise-induced asthma as the Veteran 
was unable to pass the Army Physical Fitness Test due to 
breathing difficulties when running.

The Veteran has a current diagnosis of exercise-induced 
asthma, as reflected in an October 2002 VA examination report 
and in her recent VA treatment records (although her 
diagnoses appear to be based on the Veteran's reports as a 
review of these medical records fails to reflect any clinical 
finings to support her diagnoses, and the Veteran failed to 
appear for the pulmonary function tests scheduled in 
conjunction with her 2002 VA examination).

However, the Veteran's personnel records, including her 
various DD-214 Forms, associated with her claims file do not 
reflect that she was on active duty or ACDUTRA at the time 
she developed exercise-induced asthma.  As referenced above, 
the Veteran is only entitled to service connection for 
diseases, such as asthma, whose onset was during a period of 
active duty or ACDUTRA.  See Brooks, 5 Vet. App. at 485 
(1993).  Accordingly, the Veteran is ineligible for service 
connection for this condition on a direct basis.  Moreover, 
since there is no evidence the claimed condition underwent an 
increased in severity during her active service between 2000 
and 2001, service connection by way of aggravation of the 
disability during service is not warranted.  

III. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran underwent a total hysterectomy 
without removal of her ovaries or fallopian tubes in January 
2001 while on active duty and filed a service connection 
claim for her hysterectomy in January 2002.  A January 2003 
rating decision granted service connection and assigned a 30 
percent disability evaluation pursuant to Diagnostic Code 
7618 (for removal of the uterus without removal of the 
ovaries) effective from August 2001, the Veteran's date of 
separation from her last period of active duty.  
Subsequently, the Veteran underwent a bilateral salpingo-
oophorectomy (removal of ovaries and fallopian tubes) in 
November 2007.  Accordingly, a May 2008 rating decision 
assigned a 100 percent rating effective from November 5, 
2007, and assigned a 50 percent rating effective from March 
1, 2008, pursuant to Diagnostic Code 7617 (for removal of the 
uterus with removal of both ovaries).  At this time, the RO 
also assigned a separate 10 percent rating for the Veteran's 
abdominal adhesions that resulted from her abdominal 
hysterectomy, effective August 2001.  

Under Diagnostic Code 7617, where there has been complete 
removal of the uterus and both ovaries, a 100 percent rating 
is warranted for the first three months after removal, and a 
50 percent rating will be assigned thereafter.  38 C.F.R. 
§ 4.116 Diagnostic Code 7617 (2009).  No higher disability 
rating is available under this Code.

Diagnostic Code 7618 provides that removal of the uterus, 
including the corpus, will result in the assignment of a 100 
percent rating for the first three months after removal, and 
a 30 percent rating thereafter.  38 C.F.R. § 4.116 Diagnostic 
Code 7618 (2009).  No higher disability rating is available 
under this Code.

Regarding the issue of entitlement to a rating in excess of 
30 percent for a hysterectomy prior to November 2007, the 
evidence reflects that Veteran underwent an abdominal 
hysterectomy during which only her uterus was removed in 
January 2001.  As noted in the surgical report, the Veteran's 
ovaries and fallopian tubes were assessed as normal and 
therefore left intact.  Subsequent records reflect that the 
Veteran's ovaries remained intact, as reflected in various 
pelvic ultrasound reports, until their removal in November 
2007.

As outlined above, pursuant to Diagnostic Code 7618, removal 
of the uterus without removal of the ovaries warrants a 100 
percent evaluation for the first three months after removal 
and a 30 percent evaluation thereafter.  In the instant case, 
the Veteran was granted service connection effective the date 
of her discharge from her last period of active duty, August 
2, 2001, which was more than three months after her January 
2001 hysterectomy.  As the applicable rating criteria does 
not provide for a rating in excess of 30 percent when more 
than three months has elapsed since the time of surgery, the 
Veteran is receiving the highest available rating for her 
disability prior to November 2007.

Regarding the issue of entitlement to a rating in excess of 
50 percent for a hysterectomy from November 2007 to the 
present, the Board notes that a schedular rating in excess of 
50 percent when more than three months have elapsed since the 
surgical removal of a uterus and ovaries is not available 
under Diagnostic Code 7617.  Thus, the Veteran is currently 
receiving the highest available schedular rating available 
for her present disability.

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
complete hysterectomy reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  A review of 
the Veteran's claims file appears to reflect that she has 
been unemployed since approximately 2003, as reflected in a 
January 2003 statement in which Veteran reported she was 
unable to work due to the needs of her mentally-disabled son, 
whose psychiatric care requires her involvement.  Thus, the 
evidence of record does not reflect that she attributes her 
unemployment to her hysterectomy.  Furthermore, the medical 
evidence does not reflect that the Veteran has undergone 
frequent surgeries or hospitalizations due to her 
hysterectomy.  Rather, the evidence reflects that the Veteran 
has undergone one surgery related to her hysterectomy claim 
during the rating period on appeal, a bilateral salpingo-
oophorectomy.  (The Veteran also underwent a surgery to 
address her ovarian neoplasms during the instant rating 
period, but this matter is not on appeal.)  Thus, the Board 
concludes that the disabilities at issue have not required 
frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for exercise-induced asthma is denied.

An increased schedular rating for a hysterectomy, currently 
evaluated as 50 percent disabling, to include an evaluation 
in excess of 30 percent prior to November 2007, is denied.

REMAND

As discussed above, the Veteran has been assigned a separate 
10 percent disability rating for her abdominal adhesions that 
resulted from her service-connected hysterectomy.  Current 
evidence suggesting the severity of the Veteran's abdominal 
adhesions includes an assessment of pelvic pain related to 
post-surgical adhesions diagnosed during the Veteran's 
October 2002 VA examination; the Veteran's February 2007 
surgical report stating that the Veteran's abdominal surgery 
was very difficult due to the Veteran's massive adhesions; 
November 2005 medical treatment records (provided by the 
Veteran to the December 2007 VA examiner) reflecting the 
Veteran's treatment for irritable bowel and urge 
incontinence; and the Veteran's reports of irritable bowel 
syndrome and related incontinence at her October 2009 Board 
hearing.

Pursuant to the rating criteria assigned for the Veteran's 
abdominal adhesions, Diagnostic Code 7301 for adhesions of 
the peritoneum, the Veteran's current 10 percent disability 
rating is assigned when there are moderate adhesions of the 
peritoneum which cause pulling pain on attempting work or 
aggravated movements of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  An increased rating of 30 
percent rating is assigned when there are moderately-severe 
adhesions of the peritoneum which cause partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain (as opposed to 
the frequent and prolonged episodes of severe colic 
distention, nausea or vomiting contemplated in the rating 
criteria for a 50 percent evaluation).  38 C.F.R. § 4.114 
Diagnostic Code 7301 (2009).

However, the Veteran has not been afforded a VA examination 
to assess the severity of her abdominal adhesions, including 
appropriate diagnostic testing to assess the motility of 
barium meal.  Accordingly, a VA examination, to include all 
appropriate diagnostic testing, should be performed in order 
to assess the severity of the Veteran's abdominal adhesions.

The AMC should also request that the Veteran provide copies 
of the treatment records that she provided to the examiner 
during her December 2007 VA examination so that these records 
may be associated with the Veteran's claims file.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical treatment records from May 2007 to 
the present.

2.  Request from the Veteran copies of any 
treatment records that she provided to the 
VA examiner during her December 2007 VA 
examination.

3.  Next, the Veteran should be scheduled 
for an appropriate VA examination to 
determine the severity of the her service-
connected abdominal adhesions.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and unless 
contraindicated, the examiner should 
perform all appropriate diagnostic 
testing, including testing to ascertain 
the motility of barium meal.

4.  Then, re-adjudicate the Veteran's 
claim.  If the action remains adverse to 
the Veteran, provide her with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________________________
_
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


